     Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 1 of 26




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                          WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A       §    CIVIL ACTION 6:20-cv-00533-ADA
BRAZOS LICENSING AND              §    CIVIL ACTION 6:20-cv-00535-ADA
DEVELOPMENT,                      §    CIVIL ACTION 6:20-cv-00540-ADA
          Plaintiff,              §    CIVIL ACTION 6:20-cv-00543-ADA
v.                                §
                                  §
HUAWEI TECHNOLOGIES USA           §
INC.; HUAWEI TECHNOLOGIES         §
CO., LTD.,                        §
           Defendants.            §




           PLAINTIFF’S REPLY CLAIM CONSTRUCTION BRIEF
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 2 of 26




                                         TABLE OF CONTENTS

I.     U.S. Patent No. 6,882,627 (Case No. 6:20-cv-00533) Claim Terms ...............................1

              1.      “performing a SRG (shared risk group) topology
                      transformation of the network topology into a virtual topology
                      that discourages the use of network resources” (Claims 1, 29,
                      30) ................................................................................................................1

              2.      “second code means adapted to, for at least one shared risk
                      group, determine …” (Claim 29) / “means adapted to, for at
                      least one shared risk group, determine …” (Claim 30) ..........................1

              3.      “third code means for performing a SRG (shared risk group)
                      topology transformation …” (Claim 29) / “means for
                      performing a SRG (shared risk group) topology
                      transformation …” (Claim 30) .................................................................4

II.    U.S. Patent No. 6,999,727 (Case No. 6:20-cv-00543) Disputed Claim Terms ...............5

              4.      “a number of corrected errors (BCE) in a non-SCS base
                      reference time period” (Claims 1, 4-7) .....................................................5

              5.      “means for implementing a Performance Monitoring function
                      based on data retrieved through a Forward Error Correction
                      function” (Claims 4, 5)...............................................................................6

              6.      “means for classifying said blocks either as corrected or
                      uncorrected through the Forward Error Correction function”
                      (Claims 4, 5) ................................................................................................8

              7.      “means for calculating the Performance Monitoring function
                      by implementing a correlation of the information regarding
                      said corrected and uncorrected blocks” (Claims 4, 5) ............................9

              8.      “implementing a Performance Monitoring function based on
                      data retrieved through a Forward Error Correction Function”
                      (Claims 6, 7) ..............................................................................................10

              9.      “classifying said blocks either as corrected or uncorrected
                      through the Forward Error Correction function” (Claims 6, 7) .........12

III.   U.S. Patent No. 7,508,755 (Case No. 6:20-cv-00535) Disputed Claim Terms .............12

              10.     “originating network device” (Claims 1, 3) ...........................................12

              11.     “switch over message” (Claims 1, 5, 8, 10, 13, 16, 18, 23, 25) ..............13


                                                              i
       Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 3 of 26




             12.    “means for re-routing traffic traveling along the bi-directional
                    LSP in the backwards direction...” (Claims 8, 23, 25) ..........................14

             13.    “means for re-routing traffic traveling along a bi-directional
                    LSP in a forward direction to an alternate path in the forward
                    direction” (Claim 20) ...............................................................................16

             14.    “means for transmitting a switch over message along the
                    alternate path in the forward direction…” (Claims 20, 25) .................17

             15.    “means for means for [sic] receiving traffic traveling along a
                    bi-directional LSP in a forward direction to an alternate path
                    in the forward direction” (Claim 23) .....................................................18

IV.   U.S. Patent No. 8,417,112 (Case No. 6:20-cv-00540) Disputed Claim Terms .............19

             16.    “determining whether said collected BER values worsen over
                    time” (Claims 1, 11) .................................................................................19




                                                       ii
            Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 4 of 26




                                             TABLE OF AUTHORITIES

Cases

3M Innovative Properties Co. v. Tredegar Corp.,
  725 F.3d 1315 (Fed. Cir. 2013)....................................................................................... 6, 14, 20

Amdocs (Israel) Limited v. Openet Telecom, Inc.,
  2018 Markman 1699429, 2018 WL 1699429 (E.D. Va. 2018) ................................................ 11

Astrazeneca AB v. Mut. Pharm. Co.,
  384 F.3d 1333 (Fed. Cir. 2004)................................................................................................. 13

CLS Bank Int'l v. Alice Corp. Pty. Ltd.,
  717 F.3d 1269 (Fed. Cir. 2013)............................................................................................. 2, 11

Computer Docking Station Corp. v. Dell, Inc.,
  519 F.3d 1366 (Fed. Cir. 2008)....................................................................................... 6, 14, 20

Farstone Technology, Inc. v. Apple Inc.,
  2015 Markman 857706, 2015 WL 857706 (C.D. Cal. 2015) ..................................................... 3

Hill-Rom Servs., Inc. v. Stryker Corp.,
  755 F.3d 1367 (Fed. Cir. 2014).......................................................................................... passim

In re Beauregard,
   53 F.3d 1583 (Fed. Cir. 1995)............................................................................................... 2, 11

In re Katz Interactive Call Processing Patent Litig.,
   639 F.3d 1303 (Fed.Cir. 2011).............................................................................................. 3, 19

Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc.,
 248 F.3d 1303 (Fed. Cir. 2001)................................................................................................. 10

SkinMedica, Inc. v. Histogen Inc.,
  727 F.3d 1187 (Fed.Cir.2013)..................................................................................................... 2

Typhoon Touch Technologies, Inc. v. Dell, Inc.,
  659 F.3d 1376 (Fed. Cir. 2011).......................................................................................... passim

Virginia Innovation Sciences, Inc. v. Amazon.com, Inc.,
  2019 Markman 4259020, 2019 WL 4259020 (E.D. Tex. 2019)............................................... 11

WhitServe LLC v. GoDaddy.Com, Inc.,
 2014 WL 5668335 (D. Conn. 2014) ......................................................................................... 11

Williamson v. Citrix Online, LLC,
  792 F.3d 1339 (Fed. Cir. 2015)........................................................................................... 10, 11



                                                                 iii
             Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 5 of 26




Winbond Elecs. Corp. v. Int'l Trade Comm'n,
  4 F. App'x 832 (Fed. Cir. 2001) ................................................................................................ 10

Statutes

35 U.S.C. § 112 ......................................................................................................................... 1, 12




                                                                      iv
         Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 6 of 26




I.     U.S. Patent No. 6,882,627 (Case No. 6:20-cv-00533) Claim Terms
               1. “performing a SRG (shared risk group) topology transformation of
                  the network topology into a virtual topology that discourages the use
                  of network resources” (Claims 1, 29, 30)
       WSOU’s Proposed Construction             Defendants’ Proposed Construction
 Plain and ordinary meaning                           “performing a transformation of links and/or
                                                      nodes of a SRG (shared risk group) of the
                                                      network into a virtual topology that
                                                      discourages the use of network resources”

       Defendants admit that the specification does not limit this term to “links and/or nodes.”

Resp. Br. at 2. The claim term itself expressly does not limit the scope of the claim to “links and/or

nodes”; instead the claim language recites “network resources.” Indeed, that is exactly what is also

expressly taught by the specification: “a network represented by a network topology representing

an interconnected set of network resources.” ’627 patent, 2:11-13 (emphasis added). Defendants’
argument that giving this term its proper construction “would likely render the claims invalid for

lack of written description” (Resp. Br. at 2) is speculative and unsupported. Defendants fail to

make any such showing, and further, Defendants fail to show that a person of ordinary skill in the

art would not understand how to “discourage the use of” other network resources as recited by the

claims and specification. Instead, as the specification teaches, “[g]roups of network resources

which share common risks are referred herein as ‘shared risk groups.’” ’627 patent, 1:62-64

(emphasis added).
              2.  “second code means adapted to, for at least one shared risk group,
                  determine …” (Claim 29) / “means adapted to, for at least one shared
                  risk group, determine …” (Claim 30)
       WSOU’s Proposed Construction           Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                     Subject to 35 U.S.C. § 112, ¶6
 Function: determine if any of the at least one    Indefinite for failure to disclose sufficient
 shared risk group includes any of the first       structure
 sequence of network resources

 Structure: processing platform-readable
 medium, and equivalents thereof (claim 29) /
 a network management platform, and
 equivalents thereof (claim 30)




                                                  1
         Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 7 of 26




 Algorithm (if required): see e.g., 2:13-54,
 3:54-4:15, 4:45-5:33, 6:23-37, 6:52-7:52,
 9:18-23, 12:46-50 Figs. 3A, 3B, 6B, and
 equivalents thereof

       Defendants’ proposal should be rejected. 1 The correct corresponding structure is

“processing platform-readable medium, and equivalents thereof” for Claim 29 and “a network

management platform, and equivalents thereof” for Claim 30. Defendants have failed to show that

Claims 29 is anything other than a typical Beauregard claim. See CLS Bank Int'l v. Alice Corp.

Pty. Ltd., 717 F.3d 1269, 1287 (Fed. Cir. 2013) (“named for In re Beauregard, 53 F.3d 1583 (Fed.

Cir. 1995) ... [c]laims in Beauregard format formally recite a tangible article of manufacture—a

computer-readable medium, such as a computer disk or other data storage device—but such claims

also require the device to contain a computer program for directing a computer to carry out a

specified process”). Additionally, Defendants’ reliance on Net MoneyIn is misplaced. Unlike in

Net MoneyIn, the specification expressly recites that “[a]s known in the art, a network includes a

set of processing sites generally referred to as stations or nodes…” (’627 patent, 1:13-14), and that

a network management platform “would include any suitable combination of hardware and/or

software.” (Id., 3:26-27). Thus, processing sites that include network management platforms were

well known in the art. Similarly, Defendants’ reliance on Dr. Lavian’s testimony is unavailing. Dr.

Lavian’s testimony is wholly conclusory and without any evidence or support. See Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1385 (Fed. Cir. 2014) (“Beyond ambiguity, the

expert's testimony is also conclusory. There is no documentary evidence—dictionary definition,

paper, article, advertisement, product, system, method, etc.—to support his testimony. As such,

the reasoning set forth in SkinMedica, Inc. v. Histogen Inc., 727 F.3d 1187 (Fed.Cir.2013) is

applicable to this case. There we recognized that the evidentiary value of conclusory expert


1 Additionally, Defendants filed a petition for inter partes review against this same ’627 patent in
   IPR2021-00222. In IPR2021-00222, Defendants proposed to the PTAB that these terms are
   not indefinite for failing to disclose structure, but instead, “includes the corresponding
   structure—algorithms for identifying shared risk groups of FIG. 3B and 6B—and equivalents
   thereof.” IPR2021-00222, Petition (Paper 2), at 16. Thus, Defendants have demonstrated that
   this term is not indefinite.


                                                 2
         Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 8 of 26




testimony in the context of claim construction is suspect and unhelpful: Expert testimony, in

particular, is less reliable because it ‘is generated at the time of and for the purpose of litigation

and thus can suffer from bias that is not present in intrinsic evidence.’ For that reason, “conclusory,

unsupported assertions by experts as to the definition of a claim term are not useful to a court.””).

Finally, Defendants fail to explain why, for the term “third code means…” (below), Defendants

agree to the corresponding structures of a processing platform-readable medium and a network

management platform (albeit “comprising algorithms…”) but argue at the same time that there is

no such corresponding structure for this term “second code means…”

       Next, the Federal Circuit has held that functions like ‘processing,’ ‘receiving,’ and ‘storing’

do not require the disclosure of an algorithm. In re Katz Interactive Call Processing Patent Litig.,

639 F.3d 1303, 1315-16 (Fed.Cir. 2011). The same applies for “determin[ing].” See e.g. Farstone

Technology, Inc. v. Apple Inc., 2015 Markman 857706, 2015 WL 857706, *7-*8 (C.D. Cal. 2015)

(finding that the “Selecting” is a common computer function and therefore requires no additional

structure to be disclosed.); see also Typhoon Touch Technologies, Inc. v. Dell, Inc., 659 F.3d 1376,

1384-86 (Fed. Cir. 2011) (holding that the determination whether a match exists to be sufficient

textual description for a programmer of ordinary skill in the art as one of the steps in “means for

cross-referencing,” and that “the matching of entered responses with a library of possible

responses” to be one of known computer-implemented operations and are “readily implemented

by persons of skill in computer programming.”). However, to the extent an algorithm is required, 2

the claim language itself provides all the algorithm that is required. More specifically, the claim

language directs that for a shared risk group (which are groups of network resources (’627 patent,

1:62-64)), and a first sequence of network resources, determining if there are any of the first



2 Defendants’ reliance on Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1352 (Fed. Cir.
   2015) (en banc) is misplaced. There the holding was not that a general purpose computer
   cannot be structure as Defendants imply; instead it is simply that in cases involving a claim
   limitation that is subject to § 112, ¶6 that must be implemented in a special purpose
   computer, the specification must disclose an algorithm in addition to a general purpose
   computer or microprocessor. Id.


                                                  3
         Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 9 of 26




sequence of network resources matching the resources of the shared risk group. However, further

exemplary algorithms disclosed in the specification are recited at ’627 patent, 2:13-54, 3:54-4:15,

4:45-5:33, 6:23-37, 6:52-7:52, 9:18-23, 12:46-50 Figs. 3A, 3B, 6B, and equivalents thereof. For

example, the specification teaches in an embodiment that once the shared risk groups are

determined (e.g. ’627 patent, 6:23-37), each primary bi-directional link belonging to a shared risk

group (SRG) under consideration is determined for transformation (e.g., Id., 6:63-66) (emphasis

added). Again, as in the claim language, a determination is made as to whether a resource in a first

sequence of network resources also belong (is a match to) a resource in a shared risk group. See

Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1384-86 (Fed. Cir. 2011) (holding that to

satisfy the disclosure requirement of the statute, “the patent need only disclose sufficient structure

for a person of skill in the field to provide an operative software program for the specified

function”). Finally, Dr. Lavian’s testimony (¶¶ 62-72) is conclusory and unhelpful to the Court.

Hill-Rom Servs., 755 F.3d at 1385.
              3.      “third code means for performing a SRG (shared risk group) topology
                      transformation …” (Claim 29) / “means for performing a SRG
                      (shared risk group) topology transformation …” (Claim 30)
       WSOU’s Proposed Construction                 Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                       Subject to 35 U.S.C. § 112, ¶6
 Function: performing a SRG (shared risk              Function: performing a SRG (shard risk
 group) topology transformation of the network        group) topology transformation of the network
 topology into a virtual topology which               topology into a virtual topology which
 discourages the use of network resources             discourages the use of network resources

 Structure: processing platform-readable              Structure: A processing platform-readable
 medium, and equivalents thereof (claim 29) /         medium comprising algorithms for link and
 a network management platform, and                   node transformation such as those disclosed in
 equivalents thereof (claim 30)                       Figures 3C, 3D, 4A, and 4B and the
                                                      corresponding embodiments disclosed in
 Algorithm (if required): see e.g., 2:31-3:18,        6:49-7:52, and equivalents thereof (claim 29)
 6:49-7:52, 7:63-8:28, 8:30-9:35, Figs. 2, 3A-
 3D, 4A, 4B, 5A, 5B, 6A-6E, and equivalents           A network management platform comprising
 thereof                                              algorithms for link and node transformation
                                                      such as those disclosed in Figures 3C, 3D, 4A,
                                                      and 4B, and the corresponding embodiments
                                                      disclosed in 6:49-7:52, and equivalents
                                                      thereof (claim 30)


                                                  4
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 10 of 26




       Defendants have changed their position and now appear to agree with WSOU as to the

corresponding structures of a processing platform-readable medium and a network management

platform. Defendants argue that there is a dispute as to the corresponding structure. However,

Defendants’ new proposal recites the same structure as WSOU but also includes a recitation of

algorithm. As discussed above in Section I.2, the corresponding structures were well known at the

time of invention, but to the extent an algorithm is required, exemplary algorithms disclosed in the

specification are recited at ’627 patent, 2:31-3:18, 6:49-7:52, 7:63-8:28, 8:30-9:35, Figs. 2, 3A-

3D, 4A, 4B, 5A, 5B, 6A-6E, and equivalents thereof. Defendants contrive various issues with all

recitations of algorithm other than the ones at column 6 line 49 to column 7 line 52. See Resp. Br.

at 10. However, Defendants’ arguments are conclusory and fail to show how the cited portions of

the specification do not recite algorithms for performing a SRG topology transformation … which

discourages the use of network resources. Typhoon Touch., 659 F.3d at 1384-86.
II.    U.S. Patent No. 6,999,727 (Case No. 6:20-cv-00543) Disputed Claim Terms
                4.“a number of corrected errors (BCE) in a non-SCS base reference
                  time period” (Claims 1, 4-7) 3
       WSOU’s Proposed Construction              Defendants’ Proposed Construction
 Plain and ordinary meaning                            “the number of background corrected errors
                                                       that have been corrected within a base
                                                       reference time period which is different than
                                                       the base reference time period used to
                                                       [calculate] detect uncorrected blocks”

       This term should be given its plain and ordinary meaning. Defendants’ various

modifications to its original proposed construction is further evidence its proposed construction is

confusing and unhelpful. The claim language expressly provides the definition of the claim term.

Specifically, the term itself recites that it is a number of corrected errors that are in a non-SCS base

reference time period. See ’727 patent, 5:34-35 (Claim 1), 6:21-22 (Claim 4), 6:45-46 (Claim 5),

7:1-2 (Claim 6), 8:10-11 (Claim 7). The claims also provide a definition of SCS time period as “a

defected base reference time period (SCS) or a time period where at least an uncorrected block


3 Defendants   no longer seek construction of the term “corrected errors.” Resp. Br. 11, n.8.


                                                   5
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 11 of 26




(UB) has been detected.” See Id., 5:31-33 (Claim 1), 6:17-19 (Claim 4), 6:41-43 (Claim 5), 6:65-

67 (Claim 6), 8:7-9 (Claim 7). Thus, the term is expressly defined by the claim language.

       Moreover, while Defendants appear to make a prosecution history disavowal argument

(Resp. Br. at 13), Defendants fail to identify their argument as such, nor do Defendants support

any such argument. See Computer Docking Station Corp. v. Dell, Inc., 519 F.3d 1366, 1375 (Fed.

Cir. 2008) (“Prosecution disclaimer does not apply to an ambiguous disavowal.). “[I]n order for

prosecution disclaimer to attach, the disavowal must be both clear and unmistakable.” 3M

Innovative Properties Co. v. Tredegar Corp., 725 F.3d 1315, 1325 (Fed. Cir. 2013). And while it

is unclear to WSOU how Defendants’ proposal of “different than” relates to their argument of

“separate and distinct” (Resp. Br. at 13), here, not only do Defendants fail to make a showing

under the exacting standards of disavowal, the prosecution history itself does not support any such

disavowal. For example, not only have Defendants failed to analyze the entirety of its cited

documents, but a quick review shows that even in the particular passage cited by Defendants there

is no clear and unmistakable disclaimer. As Defendants quoted, the patentee argued that the steps

disclosed in Cooper “are all based on the same sample window size.” Resp. Br. at 13 quoting id.,

Ex. 1 at 6. In other words, the patentee argues that Cooper’s disclosure is all based on the same

window size, and there is nothing to suggest that windows must be “separate and distinct.” There

is no support for the exacting standards of prosecution history disavowal. Finally, to the extent a

“non-SCS base reference time period” were to be re-phrased (and it should not), the specification

provides a much clearer re-wording in an example of a “non SCS second,” which the specification

provides as “namely, a [time period] at low frequency of errors, wherein the errors can be

corrected.” Id., 3:9-11.
                5.      “means for implementing a Performance Monitoring function based
                        on data retrieved through a Forward Error Correction function”
                        (Claims 4, 5)
       WSOU’s Proposed Construction                  Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                   Subject to 35 U.S.C. § 112, ¶6
 Function: implementing a Performance
 Monitoring function based on data retrieved



                                                6
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 12 of 26




 through a Forward Error Correction function       Function: implementing a Performance
                                                   Monitoring function based on data retrieved
 Structure: telecommunication network              through a Forward Error Correction function
 management system, and equivalents thereof
                                                   Structure: Algorithm disclosed in Figure 1, and
 Algorithm (if required): see e.g., 1:63-2:21,      equivalents thereof
 2:36-4:54, Fig. 1, and equivalents thereof

       The correct corresponding structure is “telecommunication network management

system, and equivalents thereof.” See e.g., ’727 patent, 5:66-67 (Claim 4), 6:23-24 (Claim 5); see

also Id., 2:10-16. Defendants argue that the above cannot be the corresponding structure because

of “reasons explained … with regard to the ’627 patent” (Resp. Br. at 14-15), but Defendants

provide no analysis, much less any analysis applied to the ’727 patent. Regardless, the specification

teaches that there already existed communications systems, including communication systems

having a Forward Error Correction (FEC) mechanism. ’727 patent, 1:17-59. The specification also

teaches that Performance Monitoring (PM) procedures were also known. Id., 1:42-52. And the

specification recites that the object of the invention is to provide a specific implementation for a

Performing Monitoring function. Id., 1:63-2:25. Similarly, the specification also recites that the

described calculations “are carried out in the network elements of the telecom network, inserting

them as hardware or software procedures that are additional to the PM ones which are already
generally provided and known to the man skilled in the art.” Id., 4:39-44 (emphasis added).

Thus, as the specification shows, telecommunication network management systems implementing

Performance Monitoring systems were known in the art. Moreover, the specification goes on to

teach that the invention can also be implemented on software and computer readable medium run

on a computer. Id., 4:65-5:8. 4 To the extent an algorithm is required, exemplary algorithms

disclosed in the specifications are recited at ’727 patent, 1:63-2:21, 2:36-4:54, Fig. 1, and

equivalents thereof. Defendants complain that the passage at 1:63-2:21 “generically copies the

claim language” (Resp. Br. at 15, n.11), but Defendants fail to provide any analysis for its


4 Defendants’ reliance on Williamson for the proposition that a general-purpose computer cannot
   be structure is misplaced. See n.2, above. This applies to all instances where Defendants
   make such an argument.


                                                 7
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 13 of 26




conclusion. To the contrary, the passage at-issue recites implementing a PM function that

correlates “corrected” and “uncorrected” information blocks, and also states that the invention is

“better described in the claims, which form an integral part with the present description.” Id., 2:10-

16. In addition to Claims 4 and 5 themselves, at least Claim 1 recites “a method for implementing

a Performance Monitoring function…,” which includes making certain calculations comprising

the calculations of a Performance Monitoring function. See Id. 5:17-35. Furthermore, the

specification also teaches obtaining certain values from a FEC end function (such as CEC, UBC,

and DS), and based on those FEC values, determining certain other values (such as BCE and SCS),

and determining a summation of values of BCE and SCS events, and correlating the information

regarding corrected blocks and uncorrected blocks. See 2:36-4:54, Fig. 1.
               6.     “means for classifying said blocks either as corrected or uncorrected
                      through the Forward Error Correction function” (Claims 4, 5)
       WSOU’s Proposed Construction                  Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6               Subject to 35 U.S.C. § 112, ¶6
 Function: classifying said blocks either as   Indefinite for lack of structure.
 corrected or uncorrected through the Forward
 Error Correction function

 Structure: network node performing Forward
 Error Correction function, and equivalents
 thereof

       The correct recited function is “classifying said blocks either as corrected or uncorrected

through the Forward Error Correction function.” The correct corresponding structure is

“network node performing Forward Error Correction function, and equivalents thereof.” See e.g.,

’727 patent, 2:45-65 (“[t]he following primitives can be obtained from a FEC end function,

performed in the network node: [listing CEC, corrected errors; UBC, uncorrected blocks; DS:

defect second]”). As the specification recites, the Forward Error Correction mechanism was known

in the field (Id., 1:22-24), and the primitives are obtained through the FEC end function. Id., 2:45-

65. In other words, it is the Forward Error Correction function that performs the classifying thus

making the primitives (the result of the classifying) available to be obtained. Finally, the Sharma

Declaration’s testimony (¶¶ 62-72) is conclusory, without any evidence or analysis for support,


                                                  8
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 14 of 26




and should not be given any weight. Hill-Rom Servs., 755 F.3d at 1385. In particular the Sharma

Declaration does not provide any analysis of the FEC function itself and does not provide any

evidence or analysis why it is not the FEC function that performs the recited classifying.
              7.      “means for calculating the Performance Monitoring function by
                      implementing a correlation of the information regarding said
                      corrected and uncorrected blocks” (Claims 4, 5)
       WSOU’s Proposed Construction                    Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                    Subject to 35 U.S.C. § 112, ¶6
 Function: calculating the Performance             Function: [] calculating the Performance
 Monitoring function by implementing a             Monitoring function by implementing a
 correlation of the information regarding said     correlation of the information regarding said
 corrected and uncorrected blocks                  corrected and uncorrected blocks

 Structure: telecommunication network                Structure: Algorithmic structure:
 management system, and equivalents thereof
                                                                                         , and
 Algorithm (if required): see e.g., 1:63-2:21,       equivalents thereof
 2:36-4:54, Fig. 1, and equivalents thereof

       The correct corresponding structure is “telecommunication network management

system, and equivalents thereof.” Defendants argue that the above cannot be the corresponding

structure because of “reasons explained … with regard to the ’627 patent” (Resp. Br. at 19), but

Defendants provide no analysis, much less any analysis applied to the ’727 patent. Regardless, the

specification teaches that there already existed communications systems, including

communication systems having a Forward Error Correction (FEC) mechanism. ’727 patent, 1:17-

59. And the specification teaches that Performance Monitoring (PM) procedures were also known.

Id., 1:42-52. And the specification recites that the object of the invention is to provide a specific

implementation for a Performing Monitoring function. Id., 1:63-2:25. Similarly, the specification

also recites that the described calculations “are carried out in the network elements of the telecom

network, inserting them as hardware or software procedures that are additional to the PM ones

which are already generally provided and known to the man skilled in the art.” Id., 4:39-44

(emphasis added). Thus, as the specification shows, telecommunication network management

systems implementing Performance Monitoring systems were known in the art. Moreover, the



                                                 9
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 15 of 26




specification goes on to teach that the invention can also be implemented on software and computer

readable medium run on a computer. Id., 4:65-5:8. 5 To the extent an algorithm is required,

exemplary algorithms disclosed in the specification are recited at ’727 patent, 1:63-2:21, 2:36-

4:54, Fig. 1, and equivalents thereof. For example, the specification teaches obtaining certain

values from a FEC end function (such as CEC, UBC, and DS), based on those FEC values,

determining certain other values (such as BCE and SCS), determining a summation of values of

BCE and SCS events, and correlating the information regarding corrected blocks and uncorrected

blocks. See e.g., 2:36-4:54, Fig. 1. Defendants’ complaints about Figure 1 are misplaced. As the

specification teaches, the events BCE and SCS “have been defined for the determination of the

performance monitoring PM based on the FEC” (Id., 3:4-6), and Figure 1 illustrates at least how

to calculate the summation of BCE and SCS. Next, Defendants provide no authority to support

their contention that the same structure cannot perform two functions. To the contrary, the Federal

Circuit has long recognized that a single structure may perform multiple functions. See Medtronic,

Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303, 1313 (Fed. Cir. 2001) (noting that it is

a "truism" that a single structure may perform two functions); see also Winbond

Elecs. Corp. v. Int'l Trade Comm'n, 4 F. App'x 832, 839-40 (Fed. Cir. 2001) (“a single structure,

such as a decoder or a buffer, may support two different claim limitations”).
               8.      “implementing a Performance Monitoring function based on data
                       retrieved through a Forward Error Correction Function” (Claims 6,
                       7)
       WSOU’s Proposed Construction                   Defendants’ Proposed Construction
 Plain and ordinary meaning                       Subject to 35 U.S.C. § 112, ¶6
                                                   Function: implementing a Performance
                                                   Monitoring function based on data retrieved
                                                   through a Forward Error Correction function

                                                     Structure: Algorithm disclosed in Figure 1,
                                                     and equivalents thereof.

       Because this term does not contain the words “means for,” there is a rebuttable presumption


5 Defendants’ reliance on Williamson for the proposition that a general-purpose computer cannot
   be structure is misplaced. See n.2, above.


                                                10
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 16 of 26




that section 112, paragraph 6, does not apply to that limitation. Williamson v. Citrix Online, LLC,

792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). Here, the claim language refers to structure, given

that the preamble of Claims 6 and 7 recite “a computer program having a program code… when

said program is run on a computer…” (’727 patent, 6:47-49 (Claim 6)) and “a computer readable

medium having recorded thereon a computer code…adapted to enable a computer to perform the

steps comprising…” (7:3-5 (Claim 7)). The term “program code” of Claim 6 is not a nonce word

and connects specific structure. See e.g., Virginia Innovation Sciences, Inc. v. Amazon.com, Inc.,

2019 Markman 4259020, 2019 WL 4259020, *30-*32 (E.D. Tex. 2019) (term "program code"

was not a nonce word but connoted specific structure to avoid means-plus-function treatment);

WhitServe LLC v. GoDaddy.Com, Inc., 2014 WL 5668335, *3-*4 (D. Conn. 2014) (ruling that

claim limitation “software executing on said computer” was not a means-plus-function limitation);

Amdocs (Israel) Limited v. Openet Telecom, Inc., 2018 Markman 1699429, 2018 WL 1699429,

*16-*18 (E.D. Va. 2018) (term in limitations reciting “computer code” was not a means-plus-

function limitation). Defendants’ contention that “WSOU relies upon cases decided prior to the

Williamson decision” (Resp. Br. at 21) ignores the other, post-Williamson cases that are cited.

Defendants’ complaint in a footnote that the claim here provides structure (the computer) in the

preamble and not the claim body is curious at least because Defendants provide no authority for

their implication that structure recited in the preamble, followed by detail of the instructions, is

ignored. Defendants’ reliance on Rain Computer, Inc., Case No. 20-1646, Dkt. No. 45, is

misplaced. Rain Computer does not stand for the proposition that a general-purpose computer is

not structure for the purposes of overcoming Williamson. Instead, at the portion cited by

Defendants, it was already determined that the term-at-issue was a means-plus-function term, and

the Court was looking to the specification for the corresponding structure (and algorithm). Id., at

7-9. Rain Computer is inapposite as to whether a computer is sufficient structure to prevent the

application of § 112, ¶6 for a term that does not recite “means” in the first place.

       Claim 7 is written in a Beauregard claim format. See CLS Bank, 717 F.3d at 1287 “named

for In re Beauregard, 53 F.3d 1583 (Fed. Cir. 1995) . . . [c]laims in Beauregard format formally


                                                 11
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 17 of 26




recite a tangible article of manufacture—a computer-readable medium, such as a computer disk or

other data storage device—but such claims also require the device to contain a computer program

for directing a computer to carry out a specified process”). Tellingly, Defendants provide no

arguments on why Claim 7 is not a tangible article of manufacture. It is also telling that

Defendants’ expert does not provide any opinion (conclusory or otherwise) as to whether a person

of ordinary skill would understand a computer and computer readable medium, in the context of

the specification, to denote structure. Instead, Defendants’ expert only opines on how to proceed

“[s]hould the Court find these claim limitations are subject to 35 U.S.C. § 112, ¶6.” Resp. Br. at

22 citing Sharma Decl., ¶ 38. Accordingly, this term is not subject to 35 U.S.C. § 112, ¶6, but to

the extent the Court deems that the presumption is overcome, this term should be construed the

same way as the analogous claim term discussed in Section II.5, above.
              9.     “classifying said blocks either as corrected or uncorrected through the
                     Forward Error Correction function” (Claims 6, 7)
      WSOU’s Proposed Construction                  Defendants’ Proposed Construction
 Plain and ordinary meaning                       Subject to 35 U.S.C. § 112, ¶6
                                                   Indefinite for lack of structure.

       Because this term does not contain the words “means for,” there is a rebuttable presumption

that section 112, paragraph 6, does not apply to that limitation. Here, the presumption is not

overcome and the claim language refers to structure for the same reasons discussed in Section II.8,

above. To the extent the Court deems that the presumption is overcome, this term should be

construed the same way as the analogous claim term discussed in Section II.6, above.
III.   U.S. Patent No. 7,508,755 (Case No. 6:20-cv-00535) Disputed Claim Terms
           10.    “originating network device” (Claims 1, 3)
       WSOU’s Proposed Construction            Defendants’ Proposed Construction
 Plain and ordinary meaning                          “a network device of a primary LSP which is
                                                     not a source network device of the same
                                                     primary LSP”

       The claim language itself provides a definition of this term. Specifically, an “originating

network device” is operable to re-route traffic along a bi-directional LSP in a forward direction to

an alternate path…” and “transmit a switch over message...” ’755 patent, 4:12-20. The


                                                12
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 18 of 26




specification discloses the same. See Id., 1:51-57. Defendants argue that the claim language recites

what the device does, but not what it is (Resp. Br. at 23, n.18), but even Defendants’ own

parenthetical shows that is a false distinction. It is a network device that does what is recited by

the claim language. Additionally, Defendants’ proposed construction is confusing and unhelpful

as there is no requirement for “a primary LSP” anywhere in the claim language; instead the claims

only require “a bi-directional LSP” and an “alternate path.” Moreover, Defendants’ proposed

construction is improper for attempting to import limitations from the specification into the claim

language. For example, Defendants seek to require that the term cannot be “a source network

device,” support for which Defendants point to the disclosure regarding the embodiment depicted

by Figure 2. But that particular embodiment explains, “[t]his is so, because bi-directional Fast Re-

routing uses some of the functionality of traditional MPLS Fast Re-routing which does not function

at a source network device.” ’755 patent, 3:1-3. However, the specification expressly understood

that it could only describe “so-called existing MPLS Fast Re-routing techniques.” Id., 1:15-17
(emphasis added). Further, Defendants fail to show any disavowal where the scope of the invention

is clearly stated and is described as an advantage and distinction of the invention to limit the claims

in the way Defendants propose. Astrazeneca AB v. Mut. Pharm. Co., 384 F.3d 1333, 1339-40 (Fed.

Cir. 2004) (Where the general summary of the invention describes a feature of the invention and

criticizes other products “that lack the same features, this operates as a clear disavowal of these

other products”) (emphasis added).
               11.   “switch over message” (Claims 1, 5, 8, 10, 13, 16, 18, 23, 25)
       WSOU’s Proposed Construction              Defendants’ Proposed Construction
 Plain and ordinary meaning                            “a message which instructs a device to
                                                       perform a switch over to the alternate path and
                                                       which is not a message that indicates a fault
                                                       has occurred in the network”

       Defendants’ proposed construction at best attempts to re-phrase the claim language, which

is unnecessary, but also attempts to add a negative limitation that the term “is not a message that

indicates a fault has occurred in the network.” However, this negative limitation does not clarify

“switch over message,” and instead it amounts to an attempt of improper importation of a limitation


                                                  13
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 19 of 26




from the specification. Indeed, the word “fault” doesn’t appear anywhere in the patent, and to the

extent the negative limitation can be understood, it is unclear how a switch over message would

be completely exclusive of also being a message that indicates a fault in the network. Defendants’

arguments as to prosecution history disavowal are also misplaced. “Prosecution disclaimer does

not apply to an ambiguous disavowal.” Dell, 519 F.3d at 1375. “[I]n order for prosecution

disclaimer to attach, the disavowal must be both clear and unmistakable.” 3M, 725 F.3d at 1325.

None of Defendants’ citations to the prosecution history constitute a clear and unmistakable

disclaimer that the switch over message cannot also indicate a fault. Instead, in each, the applicant

merely states that the reference’s (Carpini) “fault indication” message is not a switch over message

because Carpini’s message does not re-route traffic along an alternative, bi-directional LSP in a

backwards direction. See Resp. Br. Ex. 3, at 10, Ex. 4, at 9-10, Ex. 5 at 10-11. In fact, as

Defendants’ Exhibit 5 shows, the applicant does not take issue with Carpini’s “fault indication”

message for possibly performing both indicating a fault and allegedly being a switch over message

for “re-routing” and “diverting” data; instead the applicant only states that Carpini is “completely

silent with respect to the use of a switch over message to re-route data along a bidirectional LSP

in a backward direction to an alternate path.” Resp. Br., Ex. 5, at 11. Thus, there is no clear and

unmistakable disavowal.
              12.   “means for re-routing traffic traveling along the bi-directional LSP in
                    the backwards direction...” (Claims 8, 23, 25)
       WSOU’s Proposed Construction                Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                   Subject to 35 U.S.C. § 112, ¶6
 Function:                                        Indefinite for failure to disclose sufficient
 Claim 8: re-routing traffic traveling along the structure.
 bi-directional LSP in the backwards direction
 to the alternate path in the backwards
 direction based on the switch over message;
 Claim 23: re-routing traffic traveling along a
 bi-directional LSP in a backwards direction to
 an alternate path in the backwards direction
 based on the switch over message;
 Claim 25: re-routing traffic traveling along the
 bi-directional LSP in a backwards direction to
 the same alternate path in the backwards


                                                 14
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 20 of 26




 direction based on the switch over message

 Structure: merging network device, and
 equivalents thereof

 Algorithm (if required): see e.g., 2:7-32, 2:43-
 60, 3:13-36, Figs. 1, 2, 3

       The correct corresponding structure is “merging network device, and equivalents

thereof.” See e.g., ’755 patent, 4:44-45, 6:20, 2:19-25, 2:52-60, 3:13-16. Defendants argue that the

above cannot be the corresponding structure because of “reasons explained … with regard to the

’627 patent” (Resp. Br. at 29), but Defendants provide no analysis, much less any analysis applied

to the ’755 patent. Regardless, the specification recites that merging network device is network

device 140 and performs the recited functions. See e.g., ’755 patent, 2:19-26, 2:51-52, 3:17-28.

Further, the specification teaches that a merging network device could be a control processing

section, and the control processing section can also perform the recited functions. Id., 3:17-28. The

specification also teaches that the control processing section may be hardware, software, firmware,

or some combination. Id., 3:37-40. 6 To the extent an algorithm is required, the claim language
itself sets out an algorithm, and further exemplary algorithms disclosed in the specification are

recited at Id., 2:7-32, 2:43-60, 3:13-36, Figs. 1, 2, 3, and equivalents thereof. For example, the

specification teaches a merging network device receiving a switch over message having an

alternate path that may be predetermined, and based on the switch over message, the merging

network device creates an alternate path in the backward direction using the same network

elements and switches backward flowing traffic to the alternate path. Id. Defendants contrive

various issues with two recitations of algorithm cited by WSOU. See Resp. Br. at 29-30. However,

Defendants’ arguments are conclusory. 7 Typhoon Touch., 659 F.3d at 1384-86. For all “other


6 Defendants’ reliance on Williamson for the proposition that a general-purpose computer cannot
   be structure is misplaced. See n.2, above. This applies to all instances where Defendants
   make such an argument.
7 Additionally, Defendants’ complaints regarding the passage at “2:43-60” is misplaced, this
   passage shows that the switch over message is received by the merging network device,
   which then performs the recited functions.


                                                 15
           Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 21 of 26




citations,” Defendants provide only a mere string cite to fourteen paragraphs in Dr. Lavian’s

testimony, ostensibly as a way to get around the agreed-upon briefing page limits. Regardless, Dr.

Lavian’s testimony (¶¶ 74-87) is conclusory and unhelpful to the Court. Hill-Rom Servs., 755 F.3d

at 1385.
                13.
                  “means for re-routing traffic traveling along a bi-directional LSP in a
                  forward direction to an alternate path in the forward direction”
                  (Claim 20)
       WSOU’s Proposed Construction              Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                  Subject to 35 U.S.C. § 112, ¶6
 Function: re-routing traffic traveling along a  Indefinite for failure to disclose sufficient
 bi-directional LSP in a forward direction to an structure.
 alternate path in the forward direction

 Structure: originating network device, and
 equivalents thereof

 Algorithm (if required): see e.g., 1:51-56, 2:7-
 32, 2:43-60, Figs. 1, 2, 3

       The correct corresponding structure is “originating network device, and equivalents

thereof.” See e.g., ’755 patent, 6:1-2, 1:51-56, 2:7-32, 2:43-60. Defendants argue that the above

cannot be the corresponding structure because of “reasons explained in [sections discussing other

patents]” (Resp. Br. at 30), but Defendants provide no analysis, much less any analysis applied to

the ’755 patent. Regardless, the specification recites that upon detection of a failure, “network
device 120 takes on the role of an ‘originating’ network device. See e.g., ’755 patent, 2:14-15.

Further, the specification teaches that an originating network device (network device 120) could

be a control processing section, and the control processing section can also perform the recited

functions. Id., 2:11-19, 2:35-60. The specification also teaches that the control processing section

may be hardware, software, firmware, or some combination. Id., 2:35-39. To the extent an

algorithm is required, the claim language itself sets out an algorithm, and further exemplary

algorithms disclosed in the specification are recited at Id., 1:51-56, 2:7-32, 2:43-60, Figs. 1, 2, 3,

and equivalents thereof. For example, the specification teaches an originating network device

determining an alternate path or using a stored predetermined alternate path, then sending a switch



                                                 16
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 22 of 26




over message along the alternate path to the merging network device, and then performing a switch

over so that traffic flowing in the forward direction can travel along the alternate path. Id.

Defendants contrive issues with one recitation of algorithm cited by WSOU. See Resp. Br. at 29-

30. However, Defendants’ arguments are conclusory. 8 Typhoon Touch., 659 F.3d at 1384-86. For

all “other citations,” Defendants provide only a mere string cite to another fourteen paragraphs in

Dr. Lavian’s testimony, again, ostensibly as end-around to the briefing page limits. Regardless,

Dr. Lavian’s testimony (¶¶ 88-101) is conclusory and unhelpful to the Court. Hill-Rom Servs., 755

F.3d at 1385.
                  14.
                  “means for transmitting a switch over message along the alternate
                  path in the forward direction…” (Claims 20, 25)
       WSOU’s Proposed Construction            Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                    Subject to 35 U.S.C. § 112, ¶6
 Function:                                         Indefinite for failure to disclose sufficient
 Claim 20: transmitting a switch over message structure.
 along the alternate path in the forward
 direction to a merging network device
 responsive for re-routing traffic traveling
 along the bi-directional LSP in a backward
 direction to the alternate path in the backward
 direction;
 Claim 25: transmitting a switch over message,
 along the alternate path in the forward
 direction, for re-routing traffic traveling along
 the bi-directional LSP in a backward
 direction”

 Structure: originating network device, and
 equivalents thereof

 Algorithm (if required): see e.g., 1:51-56, 2:7-
 32, 2:43-60, 3:9-36, Figs. 1, 2, 3

       The correct corresponding structure is “originating network device, and equivalents

thereof.” See e.g., ’755 patent, 6:1-2, 1:51-56, 2:7-32, 2:43-60. Defendants argue that the above



8 Additionally,
              Defendants’ complaints regarding the passage at “2:43-60” is misplaced. This
   passage shows that the switch over message is received by the merging network device,
   which then performs the recited functions.


                                                 17
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 23 of 26




cannot be the corresponding structure because “[a]s explained above with regard to the ’627

patent…” (Resp. Br. at 32), but Defendants provide no analysis, much less any analysis applied to

the ’755 patent. Regardless, the specification recites that upon detection of a failure, “network

device 120 takes on the role of an ‘originating’ network device. See e.g., ’755 patent, 2:14-15.

Further, the specification teaches that an originating network device (network device 120) could

be a control processing section, and the control processing section can also perform the recited

functions. Id., 2:11-19, 2:35-60. The specification also teaches that the control processing section

may be hardware, software, firmware, or some combination. Id., 2:35-39. To the extent an

algorithm is required, the claim language itself sets out an algorithm, and further exemplary

algorithms disclosed in the specification are recited at Id., 1:51-56, 2:7-32, 2:43-60, 3:9-36, Figs.

1, 2, 3, and equivalents thereof. For example, the specification teaches an originating network

device determining an alternate path or using a stored predetermined alternate path and sending a

switch over message along the alternate path to the merging network device. Based on the switch

over message, the merging network device creates an alternate path in the backward direction using

the same network elements and switches backward flowing traffic to the alternate path. Id.

Defendants contrive issues with two recitations of algorithm cited by WSOU. See Resp. Br. at 33.

However, Defendants’ arguments are conclusory. Typhoon Touch., 659 F.3d at 1384-86. For all

“other citations,” Defendants provide only a mere string cite to another sixteen paragraphs in Dr.

Lavian’s testimony, again, ostensibly as end-around to the briefing page limits. Regardless, Dr.

Lavian’s testimony (¶¶ 102-117) is conclusory and unhelpful to the Court. Hill-Rom Servs., 755

F.3d at 1385.
                15.
                  “means for means for [sic] receiving traffic traveling along a bi-
                  directional LSP in a forward direction to an alternate path in the
                  forward direction” (Claim 23)
       WSOU’s Proposed Construction             Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶6                  Subject to 35 U.S.C. § 112, ¶6
 Function: receiving traffic traveling along a   Indefinite for failure to disclose sufficient
 bi-directional LSP in a forward direction to an structure.
 alternate path in the forward direction




                                                 18
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 24 of 26




 Structure: merging network device, and
 equivalents thereof

 Algorithm (if required): see e.g., 2:7-32, 2:43-
 60, 3:13-36, Figs. 1, 2, 3

        The correct corresponding structure is “merging network device, and equivalents

thereof.” See e.g., ’755 patent, 6:20, 2:7-32, 2:43-60, 3:13-36. Defendants argue that the above

cannot be the corresponding structure because “[a]s explained above with regard to the ’627

patent…” (Resp. Br. at 32), but Defendants provide no analysis, much less any analysis applied to

the ’755 patent. Regardless, the specification recites that merging network device is network

device 140 and performs the recited functions. See e.g., ’755 patent, 2:19-26, 2:51-52, 3:17-28.

Further, the specification teaches that a merging network device could be a control processing

section, and the control processing section can also perform the recited functions. Id., 3:17-28. The

specification also teaches that the control processing section may be hardware, software, firmware,

or some combination. Id., 3:37-40. To the extent an algorithm is required, 9 the claim language
itself sets out an algorithm, and further exemplary algorithms disclosed in the specification are

recited at Id., 2:7-32, 2:43-60, 3:13-36, Figs. 1, 2, 3, and equivalents thereof. For example, the

specification teaches a merging network device receiving a switch over message in the forward

direction via an alternate path after a failure is detected. Id. Defendants contrive issues with two

recitations of algorithm cited by WSOU. See Resp. Br. at 34. However, Defendants’ arguments
are conclusory. Typhoon Touch., 659 F.3d at 1384-86. For all “other citations,” Defendants provide

only a mere string cite to another eight paragraphs in Dr. Lavian’s testimony, again, ostensibly as

end-around to the briefing page limits. Regardless, Dr. Lavian’s testimony (¶¶ 125-132) is

conclusory and unhelpful to the Court. Hill-Rom Servs., 755 F.3d at 1385.
IV.    U.S. Patent No. 8,417,112 (Case No. 6:20-cv-00540) Disputed Claim Terms
              16.    “determining whether said collected BER values worsen over time”
                     (Claims 1, 11)



9 TheFederal Circuit has held that for functions such as “receiving,” no algorithm is required. In
   re Katz Interactive Call Proc. Patent, 639 F.3d 1303, 1316 (Fed. Cir. 2011).


                                                 19
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 25 of 26




     WSOU’s Proposed Construction                     Defendants’ Proposed Construction
 Plain and ordinary meaning                   “determining whether said collected BER values
                                              worsen over time by comparing one or more of
                                              said recent ones of said collected BER values with
                                              said other collected BER values”

       The claim language itself provides a definition of this term. Defendants’ additional

recitation in their proposal is confusing, as it simply states that some value(s) should be compared

with other value(s), but that concept is already included in the term itself. Defendants argue that

Defendants’ proposed construction includes “the recent ones of said collected BER values” as an

additional requirement not reflected in the term (Resp. Br. at 39), but Defendants fail to

acknowledge the full context of the claim language. Indeed, the “recent ones of said collected BER

values” is fully accounted for in prior claim elements and in this term reciting “said collected Ber

values.” See e.g. ’112 patent, 9:51-61 (claim 1), 11:29-39 (claim 11). Moreover, it is unclear how

comparing merely one recent value can show the BER values “worsen over time.” Defendants’
attempt to explain this only highlights the confused nature of Defendants’ proposal. Defendants’

arguments as to prosecution history disavowal are also misplaced. “Prosecution disclaimer does

not apply to an ambiguous disavowal.” Dell, 519 F.3d at 1375. “[I]n order for prosecution

disclaimer to attach, the disavowal must be both clear and unmistakable.” 3M, 725 F.3d at 1325.

None of Defendants’ citations to the prosecution history constitute a clear and unmistakable

disclaimer of “plain and ordinary meaning” (Resp. Br. at 38). Instead, the applicant disagreed with

the Examiner’s reading of Vieregge. See e.g., Resp. Br., Ex. 9, at 17 (“Appellant submits that the

Examiner’s conclusions regarding the teachings of Vieregge do not comport with the teachings of

Vieregge.”). The applicant noted that Vieregge’s use of one BER value (the latest) and a rate of

increase between two consecutive measurements is not the same as determining whether said

collected BER values worsen over time. Id, at 16-17. Defendants’ reproduced portions of the

prosecution history merely provide exemplary embodiments and descriptions of the invention,

thus, there is no clear and unmistakable disavowal.




                                                20
        Case 6:20-cv-00533-ADA Document 47 Filed 03/19/21 Page 26 of 26




Dated: March 19, 2021                        Respectfully submitted,

                                      By:    /s/ Ryan Loveless
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeffrey Huang
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Jhuang@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on March 19,

2021.

                                             /s/ James L. Etheridge
                                             James L. Etheridge



                                                21
